Per Curiam.
On the 10th of December, 1903, Flossie Edwards made an affidavit before Paul S. Thomson, County Judge of Gadsden county, charging Willard Edwards with *72being the father of a bastard child, which contained the averments necessary under section 2080, Rev. Stats, of 1892. A warrant in accordance with the affidavit was issued by the county judge and at the April term of the Circuit Court the plaintiff in error was tried and found guilty. From the judgment and sentence a writ of error was sued out from this court.
All the assignments of error question the authority of- the county judge to entertain the complaint, receive the affidavit and issue the warrant. We are of the opinion that under our constitution and laws the county judge had jurisdiction to inaugurate the proceeding by receiving the affidavit and issuing the warrant. Section 17, Art. 5, constitution of 1885; section 2847, Rev. Stats., 1892; William H. T. v. State ex rel. M. C., 18 Fla. 883, third head-note.
The judgment is affirmed.
All the Justices concur, except Carter, J., absent.